KerwiN, J.
There is no serious dispute upon the law in this ease. The court found that the plaintiff contracted with defendant to carry the goods in question safely from New York to Oshkosh for a reasonable reward, and that the goods were delivered, to defendant as a common carrier in good condition and were damaged while in its possession in transit from New York to Oshkosh, and through causes for which defendant failed to show that as such common carrier it was not liable. Upon such facts the defendant is liable for the damages. J. H. Cownie G. Co. v. Merchants’ D. T. Co. 130 Iowa, 327, 106 N. W. 749; Merchants’ D. T. Co. v. Bloch Bros. 86 *660Tenn. 392, 6 S. W. 881; John Schroeder L. Co. v. C. & N. W. R. Co. 135 Wis. 575, 116 N. W. 179; Blade v. C., St. P. & F. du L. R. Co. 10 Wis. 4; Ohlen v. A. & W. P. R. Co. 2 Ga. App. 323, 58 S. E. 511. But counsel for defendant argues that the proof on the question as to whether the goods were in good condition and not damaged when delivered to-defendant is not sufficient to support the finding. We cannot agree with counsel in this contention. There is evidence not only by the receipt given for the goods when delivered to the effect that they were in apparent good condition, but some other evidence corroborative of the recitals in the receipt. The evidence on the part of defendant to the effect that it rained in New York on the day the goods were shipped does not establish that the goods were damaged by rain, or even exposed to rain while being delivered to defendant. But without extending this opinion with a discussion of the evidence it is sufficient to say that there is ample evidence to support the findings, and therefore the judgment must be affirmed on the defendant’s appeal.
The same is true of the plaintiff’s appeal. .The only contention of plaintiff on its appeal is that it should have had a larger judgment. In other words, that the proof showed damage in the amount of $300. The evidence as to amount of damages was conflicting, some evidence showing $115 damages and some tending to show greater damages-; but the finding of $115 damages is supported by sufficient evidence and therefore cannot be disturbed.
By the Court. — The judgment of the court below is affirmed on both appeals.